Case 1:19-cv-00942-JPH-MPB Document 22 Filed 10/30/20 Page 1 of 2 PageID #: 2919




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 CHRISTOPHER W. POOL,                        )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:19-cv-00942-JPH-MPB
                                             )
 ANDREW M. SAUL Commissioner of the          )
 Social Security Administration,             )
                                             )
                          Defendant.         )


    FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 58

       The Court ENTERS JUDGMENT in favor of Plaintiff under Federal Rule

 of Civil Procedure 58. The Court REVERSES in part and AFFIRMS in part the

 Commissioner’s decision under sentence four of 42 U.S.C. § 405(g). The Court

 REMANDS this matter to the Agency for further proceedings. See id.

 Date: 10/30/2020



 Roger A. G. Sharpe, Clerk


 By: _____________________________________
       Deputy Clerk, U.S. District Court




                                       1
Case 1:19-cv-00942-JPH-MPB Document 22 Filed 10/30/20 Page 2 of 2 PageID #: 2920




 Distribution:

 Lu Han
 SOCIAL SECURITY ADMINISTRATION
 lu.han@ssa.gov

 Timothy J. Vrana
 TIMOTHY J. VRANA LLC
 tim@timvrana.com

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov




                                       2
